(2008)
Mary Kathleen JACOBS-CARDENAS-JOHNSON, Plaintiff,
v.
FIRST TRINITY LUTHERAN CHURCH et al., Defendants.
Civil Action No. 08 1959.
United States District Court, District of Columbia.
November 14, 2008.

MEMORANDUM OPINION
JAMES ROBERTSON, District Judge.
The plaintiff has filed a pro se complaint and an application to proceed in forma pauperis. The Court will grant the application to proceed in forma pauperis, but will dismiss the complaint as frivolous and delusional.
Plaintiff's complaint states at the outset that "I am here in Washington, D.C. so that I could receive a Terrorism compliant against the City of Washington as well as receive an appt. before the General of the United States because I am U.S. Blood and Brain Research of the United States Military for the purpose of receiving an appt. to complete a litigation against Nazi in regards to my being allowed to be U.S. Law of U.S. Research. I am very important and my Blood research is Blood to the Pentagon." (Compl. at 2.)[1] The remainder of the lengthy complaint discusses plaintiffs ancestors and their relationship with the U.S. military, Pentagon, and CIA. The complaint alleges no wrong-doing by any of the named defendants. Further, the relief requested consists of letters to various entities requesting that the addressee ensure the plaintiffs safety, and that she be allowed to re-enter Law school. (Id. at 8.) She also seeks a "Letter to the State and Local Court for publication." (Id.)
This complaint presents exactly the sort of "fantastic or delusional scenarios" that warrant dismissal. Neitzke v. Williams, 490 U.S. 319, 328, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). Accordingly, this complaint will be dismissed under 28 U.S.C. § 1915(e)(2)(B)(i) (requiring dismissal of frivolous complaints).
A separate order accompanies this memorandum opinion.
NOTES
[1]  The pages of the complaint are unnumbered.